     Case 1:19-cr-00880-RMB Document 40
                                     39 Filed 07/17/20 Page 1 of 1

                        DAWN M. FLORIO LAW FIRM, PLLC
                           Attorney & Counselors at Law
                          488 Madison Avenue, 20th Floor
                               New York, NY 10022
                            Telephone: (212) 939-9539
                             Facsimile: (347) 398-8062
                            DawnMFlorio@yahoo.com




                                                            July 17, 2020


VIA ECF
Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street, 17B
New York, New York 10007

                             RE:       United States v. Henry Perez
                                       1:19 Cr 880 (RMB)

Honorable Justice Berman;

       I, Dawn M. Florio, attorney at law, represent Henry Perez on the above case
matter. I am requesting that Henry Perez be allowed to travel from New York on July 20,
2020 to California and return July 22, 2020 to attend business meetings with Universal
Music Group and their marketing department. The previous trip was delayed and
rescheduled.

       I have reached out to Pre-trial Supervisor Dayshawn Bostic and AUSA Michael
Neff and they both have no objection to Mr. Perez traveling for Business. I apologize for
any inconvenience this has cause. I am requesting that this application be acknowledged
and considered today, so he can attend.


    Application granted, on consent.                        Sincerely,

                                                            Dawn M. Florio

                                                            Dawn M. Florio, Esq.




          7/17/2020
